Citation Nr: 1821142	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for small plaque parapsoriasis (claimed as chronic skin rashes and eczema, and hereinafter a "skin disability".)

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee (claimed as knee pain, and hereinafter a "right knee disability").

3. Entitlement to service connection for hematuria, to include a disability manifested by hematuria. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 2011 with service in Southwest Asia.  The Veteran's decorations for his active service include a Southwest Service Medal with Bronze Star.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of entitlement to service connection for hematuria is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
	
1.  The Veteran's skin disability affected less than 5 percent of his total body or total exposed areas, and required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, for treatment.  

2.  The Veteran's right knee disability was productive of limitation of flexion to no worse than 90 degrees; with extension to no worse than limited by 10 degrees; painful motion; and has not been productive of flexion limited to 30 degrees or less or extension limited to 15 degrees or more, with no symptoms of instability.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 percent for a skin disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (2017).

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Skin Disability

The Veteran has asserted that his skin disability is worse than contemplated by the currently assigned rating.  

In April 2017, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he currently treated his skin disability with ointment and a daily moisturizer.  He reported that the rash reoccurred every 1 to 2 weeks, lasting several days at a time.  The Veteran stated he received regular UVB Lite Therapy, and used a topical ointment.  

Upon physical examination, the Veteran was noted to have scarring measuring less than 39 square cm.  No benign or malignant skin neoplasms or systemic manifestations due to any skin disease were present.  The examiner noted the Veteran was treated with oral or topical medications in the prior 12 months on a constant or near-constant basis.  No debilitating or non-debilitating episodes were found.  The examiner noted that the infections of the skin affected less than 5 percent of the total body area, and none of the exposed areas.  Hyperpigmentation and scaly patches of the posterior lower extremities, with scaly papules and plaque on the soles and lateral aspects of the feet were observed.  The examiner noted the Veteran's 1992 biopsy consistent with small plaque parapsoriasis, and diagnosed small plaque parapsoriasis, nevi, seborrheic keratosis, and dyshidrosis of the feet bilaterally. 

A review of the record shows that the Veteran also receives fairly regular treatment for his skin disability at the VA Medical Center.  A review of the treatment notes of record shows that the Veteran has been prescribed systemic therapy or other immunosuppressive drugs for treatment of his skin disability on a constant or near-constant basis.  A September 2013 treatment note of record indicates that the Veteran reported that during a severe flare, the skin disability can affect 70 to 80 percent of his body.  A May 2017 treatment note of record indicates that the Veteran was shown to have hyper-pigmented patch encompassing the face and neck, approximated at 8 to 10 percent of his body.  The Veteran has not been treated or examined during a flare.  Rather, the medical evidence of record shows the skin disability more consistently affects less than 5 percent of his body. 

The Board finds that the Veteran is entitled to a 60 percent disability rating for his skin disability for the entire period on appeal. At his April 2017 VA examination, the VA examiner clearly stated that the Veteran's skin disability affected less than five percent of the total body area and required constant or near-constant systemic therapy.  Further, the Veteran's VA treatment records indicate the same.  Based on the findings of the April 2017 VA examination report, the Board finds that the symptoms of the Veteran's skin disability more closely approximate those contemplated by the 60 percent rating criteria.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).  The Board notes that a 60 percent disability rating is the highest schedular rating allowed by law. See id. 

Increased Rating for the Right Knee

The Veteran has asserted that his right knee disability is worse than contemplated by the currently assigned rating.  

In April 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported during active service he developed a gradual onset of pain that was aching and throbbing.  He stated that he eventually underwent an MRI where a meniscus tear was shown.  He reported that if going down stairs, both knees can give but not lock.  He endorsed occasional swelling on the right knee, and denied tapping or the use of a brace.  He reported stiffness, weakness, and progressively worsening pain intensity.  He did not report any hospitalization, surgery, trauma, neoplasm, episodes of dislocation or subluxation, locking episodes, effusions, or inflammation.  He did endorse severe flare-ups on a weekly basis, lasting hours, aggravated or caused by walking or lying in bed the wrong way.  The Veteran reported he could stand for 15-30 minutes, and was able to walk more than a quarter mile but less than a full mile.  He denied the use of any assistive devices or aids.   

Upon physical examination, the Veteran was noted to have a normal gait, no evidence of abnormal weight-bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  The examiner observed clicks or snaps, but did not observe grinding or instability.  Effusion of the meniscus was found.  Range of motion testing results of the right knee was as follows: flexion to 100 degrees; extension limited by 10 degrees; with pain on motion.  No additional limitation of motion after repetitive use testing was found.  No ankylosis was found. 

The April 2012 VA examiner relied on VAMC records from August 2011, where the Veteran reported worsening bilateral knee pain with weight-bearing, without injury.  The treatment provider found irregularity of the posterial horn of the lateral meniscus, consistent with a tear.  A diagnosis of minimal degenerative joint disease spurring at the right femoral/tibial joint was assigned.  The Veteran's knee disability was shown to have the following effects on daily activities:  moderate effect on chores; severe effect on shopping; moderate effect on exercise; preventative effect on sports; moderate effect on recreation; severe effect on traveling; moderate effect on dressing; moderate effect on toileting; moderate effect on driving; and no effect on feeding, bathing, or grooming. 

In January 2017, the Veteran was afforded another VA examination.  At that time, the Veteran reported he continued to have pain in his knees and a sensation of instability with audible popping.  He reported he took over the counter medication to alleviate pain, but did not take prescription medication.  He denied flare-ups of the knee.  The Veteran endorsed the regular use of a cane as a normal mode of locomotion.

Upon physical examination, the Veteran was noted to have normal muscle strength, no muscle atrophy, and was not shown to have recurrent patellar dislocation, shin splints, or other tibial and/or fibular impairment.  The examiner did not observe subluxation or instability.  Range of motion testing results of the right knee was as follows: flexion to 90 degrees; extension to 0 degrees; with pain on motion.  Pain was noted during flexion, but not shown to contribute to functional loss, with no pain on weight-bearing.  Range of motion was shown to be limited due to pain and degenerative joint disease, and partial tear of the meniscus.  Localized tenderness or pain on palpation of the joint was shown on the poplitial area and side of the patella.  No evidence of crepitus was shown.  No additional limitation of motion after repetitive use testing was found.  No ankylosis was found. The Veteran was not shown to have a meniscus condition, scars, or any other pertinent physical findings.  No functional impact of the Veteran' right knee condition was found. 

A March 2017 addendum was provided in conjunction with the January 2017 VA examination.  The addendum noted no pain on passive range of motion testing and no pain on non-weight-bearing of the right knee.

For the entire period on appeal, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion for a right knee disability.  The evidence of record shows that the Veteran's limitations of flexion and extension do not meet the requirements for a 20 percent rating under Diagnostic Codes 5260 and 5261.  At worst, the Veteran's flexion was limited to 90 degrees and his extension was limited by 10 degrees, as documented at his April 2012 and January 2017 VA examinations.  Moreover, the Board notes that the additional limitation the Veteran experiences due to pain was accounted for by the VA examiners in determining the Veteran's range of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  For these reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found on VA examination, to include during his reported painful flare-ups.  Further, the Veteran denied experiencing flare-ups at his January 2017 VA examination. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017).  

Consideration has also been given to assigning a separate rating for the Veteran's right knee under other diagnostic codes that pertain to the knee:  Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  However, those conditions are not shown on examination.  Therefore, the Board finds that application of the associated diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2017).


ORDER

Entitlement to an initial rating of 60 percent for small plaque parapsoriasis is granted. 

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied. 


REMAND

The Board finds that additional development is required before the Veteran's claim for entitlement to service connection for hematuria, to include a disability manifested by hematuria, is decided.  

The Board notes that the February 2011 examiner diagnosed hematuria.  However, the examiner found no cause, and it is unclear to the Board whether the assessment represents no more than a laboratory finding.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999); see also 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule). The Board finds that a VA examination is required to determine any underlying cause or chronic disability manifested by the Veteran's persistent hematuria.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current hematuria disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination and review of the record, the examiner should also provide an opinion as to any hematuria experienced by the Veteran and indicate whether the disorder(s) represent a chronic disability or merely a laboratory finding/anomaly.

If a chronic disability manifested by hematuria is identified or diagnosed, the examiner is asked to address the following question:

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified chronic disability manifested by hematuria is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.

2.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

3.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


